Citation Nr: 0205873	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  94-06 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1944.  He died in January 1993 as a result of an 
acute myocardial infarction.  His widow is the appellant in 
the instant appeal.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In October 1996, the Board remanded the veteran's claim for 
additional development, and after that development had been 
accomplished, the Board denied the appellant's claim for 
service connection for the cause of the veteran's death in a 
November 1997 decision.  In March 1999, pursuant to a joint 
motion to remand the matter, the United States Court of 
Veterans Appeals (Court) (since renamed the United States 
Court of Appeals for Veterans Claims) remanded the 
appellant's claim.  Pursuant to the Court's remand order, the 
Board remanded the claim in June 2000.  The required 
development has since been accomplished, and the matter is 
again before the Board at the present time for further 
disposition.

The Board notes that the appellant has submitted an April 
2002 memorandum from a medical consultant regarding the 
issue.  Although the agency of original jurisdiction, that 
is, the RO, has not previously considered these particular 
submissions, recent regulatory revisions effective February 
22, 2002, do not require waiver of consideration in the first 
instance by the agency of original jurisdiction of evidence 
submitted by an appellant directly to the Board after the 
matter has been certified to the Board.  67 Fed. Reg. 3,099 
(Jan. 23, 2002) (amending in pertinent part 38 C.F.R. 
§ 20.1304).

In its April 1993 decision, the RO also denied entitlement to 
Chapter 35 Survivor's and Dependents' Educational Assistance.  
However, Chapter 35 educational benefits were not claimed by 
the appellant, she has not appealed the RO's determination on 
this matter, and Chapter 35 entitlement arises based on a 
favorable finding of service connection for the cause of a 
veteran's death.  The Board finds there is no separate 
appellate issue concerning Chapter 35 educational benefits.


FINDINGS OF FACT

1.  The veteran died in January 1993 as a result of an acute 
myocardial infarction.

2.  The veteran was service-connected for anxiety neurosis, 
which at the time of death, was evaluated as 30 percent 
disabling.

3.  A cardiac disability was not manifested during the 
veteran's military service or to a compensable degree within 
one year of his discharge from service.

4.  The veteran's service-connected anxiety neurosis did not 
cause or contribute substantially to his death, and there was 
no causal connection between the cause of his death and that 
disability.

5.  The veteran's service-connected anxiety neurosis did not 
make him less able to resist the fatal myocardial infarction 
or otherwise hasten his death.






CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the veteran's death.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

In November 1944, service connection was awarded for anxiety 
neurosis.  In 1978, the disability evaluation assigned 
thereto was increased to 30 percent.  Service connection was 
also established during the veteran's lifetime for 
onychomycosis of the hands and feet, which was evaluated as 
being 10 percent disabling.

Evidence has been obtained of private treatment of the 
veteran for various conditions, including asthma and 
pulmonary problems.  These treatment records, from the early 
1990s, do not refer to any diagnoses of cardiovascular 
problems, to any psychiatric symptoms or diagnoses, or to any 
relationship between any cardiovascular problems and 
psychiatric disability.   

The evidence also shows that VA was treating the veteran for 
various problems prior to his death, including chronic 
anxiety and chronic generalized anxiety disorder, as shown in 
mental hygiene clinic treatment records from sessions until 
1992.  In these VA outpatient treatment records, there is no 
reference to cardiac symptoms or conditions or to any 
relationship between chronic anxiety and cardiac problems.

In January 1993, while going for a walk, the veteran noticed 
abnormal substernal chest pressure associated with 
diaphoresis.  Later the same day, he visited his private 
treating physician, who found evidence that he had suffered 
an acute myocardial infarction; he was consequently 
hospitalized for an acute inferior wall myocardial 
infarction.  On admission to the hospital, according to an 
examination report, there was no prior history of angina, 
left ventricular hypertrophy, or symptoms of arrhythmia.  In 
addition, it was noted upon hospitalization that he had no 
previous documented myocardial infarction, no history of 
hypercholesterolemia, hypertension, or diabetes mellitus; 
however, he did have a family history of atherosclerotic 
heart disease.  His only other diagnoses were Paget's 
disease, benign prostatic hypertrophy, diverticulosis, and 
asthma, and he had had a prior history of nasal polyps and a 
renal cyst.  There was no reference to chronic anxiety or 
psychiatric symptoms.  

On January [redacted], 1993, while hospitalized and recovering from 
the first myocardial infarction, the veteran underwent a 
stress test.  During the test, he had a sudden cardiac 
arrest, and he died, at the age of 77.  The final diagnosis 
listed in the hospital records was acute myocardial 
infarction with sudden death post stress test.  The cause of 
death listed on the death certificate was acute myocardial 
infarction with no other cause of death or contributing 
factors.  

In a statement dated in January 1994, Dr. Gary Luckman stated 
that the veteran had been his patient from 1985 until his 
death.  Dr. Luckman indicated that he was aware of the 
veteran's history of anxiety neurosis, and he felt that the 
anxiety neurosis was a contributing cause to the myocardial 
infarction resulting in death.

In a statement also dated in January 1994, Dr. Glen Garson 
stated,

There has been some question, to my knowledge, if 
anxiety can precipitate an acute coronary event.  
It is known that high anxiety or any stressful 
event, be it physical or emotional can precipitate 
acute myocardial infarction.  Whether this is the 
case for [the veteran] will never be known, 
however.  In this patient's case given the past 
history, this may have been a precipitating 
factor.

In October 1996, the Board remanded the appellant's claim for 
additional evidentiary development.

The veteran's son. Dr. [redacted], a pediatrician, 
wrote in December 1996 regarding the veteran's asthma and 
indicated that his asthma, with its recent exacerbations, 
were likely a contributing cause to the veteran's death.  

Pursuant to that remand, in a February 1997 opinion, Dr. Fred 
Wasserman III, the chief of administrative medicine of the VA 
medical center in Bay Pines, Florida, noted that the most 
recent document dealing with the veteran's anxiety neurosis 
is from 1978 and that the records of Dr. Luckman contain only 
one reference to this condition.  He also observed that the 
veteran's admitting history at Westside Regional Hospital 
made no reference to either anxiety neurosis or any undue 
stressful event prior to admission.  Moreover, at no point 
during the hospitalization was any connection made between 
the veteran's admitting condition, an acute myocardial 
infarction, and his service connected anxiety neurosis.  The 
death certificate does not list anxiety neurosis as a 
contributory cause of death.  After reviewing all the 
evidence, VA's chief of administrative medicine indicated 
that despite a six-day hospitalization, anxiety neurosis was 
not a consideration until pointed out by the appellant after 
the veteran's death.  He further stated, "Dr. Garson's 
letter is clearly speculative, not definitely assigning a 
connection between cause of demise, acute myocardial 
infarction, and service connected condition, anxiety 
neurosis."  The VA physician concluded,

On balance, the weight of the evidence strongly 
weighs against there being any connection between 
the two conditions.  Particular weight is given to 
records from terminal hospitalization, which make 
no mention of either undue anxiety or stressful 
event prior to the veteran sustaining an MI 
[myocardial infarction] or of any treatment of 
anxiety/stress.

In my opinion, evidence does not support any 
contention that anxiety neurosis either caused or 
contributed substantially or materially to the 
veteran's death.  Anxiety neurosis was not an 
immediate cause of death, and was not identified 
as an underlying cause of death.  There is no 
evidence of record to suggest that this disorder 
was sufficiently severe to have had a material 
influence in accelerating death.  Heart 
disease/infarction were not proximately due to or 
a result of the anxiety neurosis.

In a November 1997 decision, the Board denied service 
connection for the cause of the veteran's death.  The 
appellant appealed to the Court, which, approving a joint 
motion to remand filed by both of the parties, issued an 
order in March 1999 remanding the matter for additional 
development and readjudication.

In December 1997, along with a motion seeking reconsideration 
of the November 1997 Board decision by the Chairman of the 
Board, the appellant attached what appear to be the results 
of an internet search for medical abstracts discussing the 
relationship between stress and myocardial infarction.

The case was reviewed by a VA cardiologist in August 2000, 
pursuant to the remands by the Court and the Board.  The VA 
cardiologist opined that the veteran died from severe 
myocardial injury, cardiac arrhythmia, and cardiac arrest.  
He commented, "The whole process was not secondary to 
anxiety neurosis."  

The Board requested an expert medical opinion in January 
2002, pursuant to 38 U.S.C.A. § 7109 (West 1991) and 
38 C.F.R. § 20.901 (2000).  In the resulting January 2002 
medical expert opinion, Dr. William Patterson, the chief of 
staff of the VA hospital in Columbia, Missouri, wrote in 
pertinent part as follows: 

2.  Myocardial infarction is caused by 
interruption of blood flow to all or part of the 
heart.  The primary cause of interruption of blood 
flow to the heart is atherosclerosis.  Rare causes 
are coronary emboli, congenital abnormalities, and 
coronary spasm.  Risk factors for atherosclerosis 
are high cholesterol, hypertension, diabetes 
mellitus, smoking, obesity, male gender, and age.  

In a patient with existing atherosclerosis, acute 
myocardial infarction occurs when coronary blood 
flow decreases abruptly due to coronary artery 
occlusion.  Precipitating factors for this 
occlusion, in up to 50% of cases, include vigorous 
physical activity, acute emotional distress, or a 
medical or surgical illness.  

This veteran suffered his myocardial infarction 
after a treadmill test; the physical stress of the 
treadmill likely precipitated his myocardial 
infarction. 

3.  Chronic anxiety is not described as a cause 
for atherosclerosis.  As atherosclerosis is the 
primary cause for coronary artery disease, the 
precursor of most myocardial infarctions, then 
chronic anxiety would not be considered a cause 
for myocardial infarction.  

4.  In summary, this patient suffered from chronic 
anxiety, a condition which did not cause his 
myocardial infarction or predispose him to one.  
The precipitating event for his myocardial 
infarction was most likely the physical exertion 
of his treadmill test.

An April 2002 medical consultation from Dr. Ann Marie Gordon 
of the Washington Hospital Center in Washington, DC, has been 
submitted.  In her memorandum, the private physician opined 
that there is evidence in the literature that shows a 
relationship between anxiety and acute coronary events and 
that fear and anxiety are also implicated in increased 
vulnerability to cardiac events; she also commented that 
descriptive studies have reported that emotional stress 
precedes both fatal and non-fatal heart attack in 
approximately 14 to 18 percent of cases.  She concluded as 
follows:

In the absence of an autopsy it is difficult to 
determine with [certainty] the cause of the 
veteran's death.  The sequence of events do 
suggest that the veteran's cardiac injury caused 
by the initial stressor of an acute [myocardial 
infarction] may have been further exacerbated by 
the cardiac stress test resulting in a fatal 
[myocardial infarction].  However, it is also 
conceivable that this condition may have 
influenced or have been influenced by his 
underlying psychoneurotic state.

In conclusion, therefore, I concur with Dr. 
Luckman's opinion that it is as likely as not that 
the veteran's anxiety and significant psychiatric 
disability, contributed to the immediate cause of 
death.

After this medical opinion was prepared, the appellant was 
apprised of all the evidence that had been developed, and the 
case is now ready for disposition by the Board.

II.  Legal analysis

The appellant contends that the veteran's service-connected 
anxiety neurosis contributed to the acute myocardial 
infarction that caused his death. 

Through discussions in correspondence, the rating decisions, 
the statements of the case, and the supplemental statement of 
the case, the RO has informed the appellant of the evidence 
necessary to substantiate her claim.  Pertinent medical and 
other records have been obtained, and the VA has obtained 
several medical expert opinions regarding this claim.  The VA 
has also obtained the medical records that were 
counterdesignated by the appellant and that were one of the 
bases asserted in support of the joint motion for a remand 
that resulted in the Court's March 1999 order.  The VA has 
also sought to obtain additional information from private 
physicians in this matter, although favorable responses were 
not received.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied as to this 
claim under the Veterans Claims Assistance Act of 2000.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 C.F.R. § 
3.312(a) (2001); see 38 U.S.C.A. § 1310 (West 1991); see also 
38 U.S.C.A. §§ 1110, 1112 (West 1991 & Supp. 2001) (setting 
forth criteria for establishing service connection).  A 
service-connected disability is the principal cause of death 
when that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b) 
(2001).  A contributory cause of death must be causally 
connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (2001).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, 
service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 
3.303(a), (b), (d) (2001).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (2001).  Service connection for arteriosclerosis or 
cardiovascular-renal disease, including hypertension, may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309.

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

The appellant does not contend that she is eligible for VA 
benefits under 38 U.S.C.A. § 1318 (West 1991).  That section 
provides that a surviving spouse is entitled to receive DIC 
benefits as though the veteran's death were service-
connected, if the veteran, at the time of death, was in 
receipt of or entitled to receive compensation for a service-
connected disability that was rated totally disabling 
continuously for 10 or more years immediately preceding 
death.  The appellant has not alleged that the veteran was in 
receipt of a total rating for service-connected disability or 
that he was entitled to be in receipt of such a rating for 10 
or more years prior to his death.

In this case, there is no evidence of cardiac symptomatology 
during service or manifest to a compensable degree within one 
year after separation from service to warrant service 
connection for the cause of the veteran's death on that 
basis.

The appellant's primary argument is that the veteran's 
service-connected anxiety neurosis caused the acute 
myocardial infarction that claimed his life in early 1993.  
In support of that argument, two of the veteran's private 
treating physicians have submitted letters regarding the 
existence of a relationship between anxiety neurosis and the 
veteran's acute myocardial infarction.  However, those 
opinions have been expressed in very equivocal language.  
While Dr. Luckman was more assertive in his opinion, Dr. 
Garson was very equivocal, indicating that it would never be 
known what the relationship is and stating that anxiety 
"may" have precipitated the myocardial infarction.  The 
appellant has also submitted an April 2002 expert medical 
opinion from Dr. Gordon; she concluded that it was "as 
likely as not" that the veteran's anxiety and psychiatric 
disability contributed to the immediate cause of the 
veteran's death.  This statement is very speculative and it 
is thus of little probative value.  Taken together, these 
statements in support of the appellant's claim are either 
speculative or lack supporting clinical or medical treatise 
evidence that might have supported their conclusions.  The 
private physicians did not present any objective evidence, 
including clinical findings, to support their statements.  
Dr. Luckman's statement is the more strongly worded of the 
two, but it is not backed up by clinical evidence.  Dr. 
Luckman states that he was aware of the disability and 
believed it to be a contributing cause of the veteran's 
death; however, in 8 years of treatment his clinical records 
show only one minor entry regarding the veteran's anxiety 
medication.

In contrast, several medical experts have unequivocally 
stated that there is no relationship between the veteran's 
service-connected anxiety neurosis and the myocardial 
infarction that resulted in the veteran's death.  These 
physicians have specifically reviewed all of the available 
evidence, as well as the supporting statements by the 
veteran's treating physicians, and have concluded that 
anxiety neurosis did not result in the veteran's death or 
materially contribute to his death.

In sum, the evidence does not establish that a service-
connected "singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  Nor 
does the evidence establish that a service-connected 
disability was causally connected to the death and 
"contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  38 C.F.R. § 3.312(c)(1).
 
The Board concludes that the greater weight of the evidence 
is against the appellant's claim, and it is denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	M.W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

